IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40246
                         Summary Calendar



ISRIEL McBRIDE, JR.,

                                         Plaintiff-Appellant,

versus

B. FAULK, Correctional Officer III, Coffield Unit; M. ARNOLD,
Captain, Coffield Unit; J. SMELLEY, Sergeant, Coffield Unit,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:00-CV-119
                       --------------------
                         November 7, 2001

Before JOLLY, HIGGINBOTHAM and PARKER, Circuit Judges.

PER CURIAM:*

     Isriel McBride, Jr., Texas prisoner # 810817, appeals the

magistrate judge’s judgment dismissing McBride’s 42 U.S.C. § 1983

excessive-force action following a bench trial.   McBride argues

that the magistrate judge abused his discretion by not allowing

McBride to call two witnesses, that the magistrate judge’s

findings that there was no excessive force and that McBride

suffered no significant injuries were not supported by the

evidence, that the magistrate judge should have appointed McBride


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40246
                                -2-

an attorney, and that certain photographs and a video tape should

have been introduced at trial.

     McBride has not shown that the magistrate judge abused his

discretion by not allowing two witnesses to testify at trial.

See Gibbs v. King, 779 F.2d 1040, 1047 (5th Cir. 1986); Harvey v.

Andrist, 754 F.2d 569, 572 (5th Cir. 1985).    With respect to

McBride’s contentions that the evidence did not support the

magistrate judge’s judgment, we decline to reweigh the evidence

and credibility determinations of the magistrate judge, which we

refrain from doing on appeal.    See Martin v. Thomas, 973 F.2d

449, 453 n.3 (5th Cir. 1992).    The magistrate judge’s decision

not to appoint an attorney for McBride was not an abuse of

discretion.   See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).

McBride has not shown any error with respect to photographs and

video tape not introduced into evidence at trial, which McBride

has not been submitted to this court with his appeal.    See United

States v. Bollman, 141 F.3d 184, 187 (5th Cir. 1998).

     AFFIRMED.